Case 1:18-cr-00328-KPF Document 366-4 Filed 06/19/20 Page 1 of 2




              Exhibit D
               Case 1:18-cr-00328-KPF Document 366-4 Filed 06/19/20 Page 2 of 2


Hodge, Darian (USANYS)

From:                      Naftalis, Joshua (USANYS)
Sent:                      Tuesday, October 30, 2018 11:59 AM
To:                        Griswold, Andrea (USANYS); Nicholas, Max (USANYS)
Subject:                   Allocution - Draft edits
Attachments:               Allocution - Approved 1029.doc




                                                  1
